EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Cooper on 3/10/2022.

The application has been amended as follows: 
Claim 17. (Currently Amended) A method of opening a wine bottle, comprising: providing a wine bottle opener according to claim 7; positioning a wine bottle into the wine bottle opener with a base of the wine bottle on the portion of the platform; applying an external force on the at least a portion of the top assembly towards the base such that the at least a portion of the top assembly moves toward the base to a lower position to engage a top of the wine bottle 

Reasons for Allowance
Claim(s) 1 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claim(s) 1 none of the prior art references when cited separately or together discloses "… and a platform disposed between the base and the top assembly, comprising a portion positioned directly between the base and the uncorking mechanism dimensioned to allow at least a portion of a bottom of the standard wine bottle to be disposed thereon; wherein the platform comprises a scale model of at least a portion of a truck motor vehicle, and wherein the platform is at least partially provided by the cargo bed of the truck motor vehicle scale model." and all of the other claimed features set forth in the independent claims of the present invention to be patentable in view of the best prior art of 
Regarding claim(s) 1, the closest prior is art Meijun et al. (CN 108455510 A) but fails to disclose limitations listed above.
Claims 2 & 4-18 are considered allowable as a result of being dependent on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723